[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
The defendant-appellant, Jeffrey W. McRoberts, was convicted of one count of nonsupport of dependents, in violation of R.C. 2919.21(A)(2). McRoberts was sentenced to three years' community control and intensive supervision, ordered to complete a residential treatment program and aftercare, and ordered to pay his child-support arrearage.
In his single assignment of error, McRoberts contends that the trial court erroneously informed him that he eventually could be subject to post-release control. The Ohio Supreme Court has held that the post-release-control procedure in R.C. 2967.28 is constitutional because it violates neither the separation-of-powers doctrine, nor the Due Process Clause of the United States or the Ohio Constitution. See Woodsv. Telb (2000), 89 Ohio St.3d 504, 733 N.E.2d 1033, paragraph one of the syllabus. The assignment of error is accordingly overruled.
Therefore, the judgment of the trial court is affirmed.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Doan, P.J., Winkler and Shannon, JJ.
Raymond E. Shannon, retired, of the First Appellate District, sitting by assignment.